DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 28 December 2021 has been entered. Claims 1-8 are pending in this application. 
Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (JP 2011198692 A) (references herein made with respect to English Machine Translation) in view of Nagata et al. (US 2007/0175020 A1) and further in view of Ghasemi et al. (Materials and Design 30 (2009) 1098–1102).

Regarding claims 1 and 3, Sato discloses a solid-state lithium ion secondary battery comprising:
a layered body in which a plurality of electrode layers are laminated with a solid electrolyte layer therebetween (battery body 21 is a laminate with a plurality of positive electrode layers 1 and negative electrode layers 2 alternately laminated with a solid electrolyte layer 3 therebetween, pg. 4, paragraph 3, Fig 1), a current collector layer and an active material layer being laminated in each of the electrode layers (current collector layer 5 and active material layer 4 in the positive electrode layers 1, current collector layer 7 and active material layer 6 in the negative electrode layers 2, pg. 4, paragraph 4, Fig 1); and
a terminal electrode (end electrodes 8 and 9, pg. 4, paragraph 4, Fig 1) that is formed such that the terminal electrode is in contact with a side surface of the layered body from which end surfaces of the electrode layers are exposed (end electrode 8 is connected to the end face which is electrically connected to exposed surfaces of the positive electrode layers 1, end electrode 9 is connected to the end face which is electrically connected to exposed surfaces of the negative electrode layers 2, pg. 4, paragraph 4, Fig 1).
The terminal electrodes of Sato are made of a mixture of conductive material and active material (pg. 8, paragraph 3). The conductive material and the active materials mixed to form the end electrode 8 or 9 are preferentially the same as the conductive material and active materials mixed to form the electrode layer 1 or 2, respectively (pg. 8, paragraph 3). Sato teaches that the conductive material should be a metal or alloy, including, but not limited to, copper (pg. 10, paragraph 3). Sato therefore reads on the claim limitation “wherein the terminal electrode contains Cu and an active material that can be used for the active material layer.”
Sato further discloses wherein the terminal electrode is comprised of the conductive material and active material in a volume ratio between 90:10 and 40:60 (pg. 4, paragraph 2). Sato further discloses an experiment in which the ratio of conductive material to active material was modified over 8 samples ranging from 100:0 to 30:70 and the effects on adhesion strength and conductivity were observed (pg. 16). Sato teaches that decreasing conductive material in the mixing ratio necessarily decreases the conductivity of the sample in exchange for increasing bond strength. In particular, the only sample to completely detach was that of the 100:0 mixing ratio, Sample 1. Thus, Sato teaches that conductivity and adhesive strength are balanced by the inclusion of conductive material and active material. Sato therefore identifies the relative composition of the conductive material in the terminal electrode as results effective. 
It would therefore be obvious to one of ordinary skill prior to the effective filing date of the claimed invention to optimize the mixing ratio of conductive material to active material such that the active material was present in less than 2% mass and/or volume as a matter of routine experimentation with a reasonable expectation of success in providing a terminal electrode with strong conductivity and, at least, suitable adhesion strength. The Courts have held that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05(II)(A).
The examiner notes that the teachings of Sato as they apply to the volume ratio of materials correspond very closely, if not identically, with the mass ratio of said materials by virtue of their powdered state in forming a conductive paste.

Sato additionally discloses a method for preparing the battery which makes use of green sheets for the positive electrode layer, the solid electrolyte layer, and the negative electrode layer wherein the green sheets are laminated. The end electrodes are then applied as paste to the unfired laminate where the end faces were exposed and dried (pg. 14, paragraph 9). The laminated body comprising the positive electrode layer, the solid electrolyte layer, the negative electrode layer, and the end electrodes were then baked at 800°C in an air atmosphere for 30 minutes (pg. 15, paragraph 2). Sato additionally teaches modifying the composition of terminal electrodes with respect to the layered body to promote tensile strength and capacity retention rate (pg. 3, paragraph 8) and particularly with respect to promoting interfacial strength between the end face of the ceramic layered body and the terminal electrode (battery characteristic D, pg. 5, paragraph 3). Sato fails to teach grain boundaries wherein Cu-containing regions are formed near 
Nagata discloses a method for producing a solid-state lithium ion secondary battery wherein a solid electrolyte layer, an active material layer, and a current collector layer are formed as green sheets and laminated together (paragraph [0024]). Nagata further teaches that some sintering techniques, such as a single step of sintering at a low temperature of 750°C, result in insufficient bonding between the solid electrolyte and the active material (paragraph [0012]). This insufficient bonding results in very high internal resistance (paragraph [0012]). Nagata discloses a method for heat treating a laminated body such that the internal resistance of the resulting battery is lowered (paragraph [0023]). The method is comprised of heating the body in an oxidizing atmosphere between 200°C and 400°C, for example 400°C, (step f, [0024]) and subsequently baking in a low oxygen atmosphere at a higher temperature, preferably between 850 and 950°C (step g, [0024], [0075])
It would therefore be obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify the baking step of Sato with the heat treatment steps of Nagata with a reasonable expectation of success in lowering the resistance of the battery thereby improving cycle characteristics.
Modified Sato fails to teach grain boundaries wherein Cu-containing regions are formed near the terminal electrode among particles that form the active material layers and the solid electrolyte layer. However, Modified Sato teaches a method for producing substantially the same battery as the claimed invention. The metal material contained in the current collector may be partially oxidized in step f, but can be reduced by the subsequent heating in step g, resulting in a reduced internal resistance in the solid state battery (paragraph [0073]). The low oxygen partial -15.9 atm, for example (paragraph [0111]). In the specification of the claimed invention, a heat treatment step from room temperature to 400°C is performed preferably under an oxygen partial pressure of 1 x 10--5 to 2 x 10-11 atm such that the oxidation of Cu in the terminal electrode and subsequent dispersion of the copper oxide (Cu2O) to the aforementioned grain boundaries is promoted ([0060]-[0061]). A subsequent heat treatment step is performed from 400°C to 950°C under a lower oxygen partial pressure, 1 x 10-14 to 5 x10-20 atm to promote reduction of the copper oxide at the grain boundaries ([0061]). Although the oxidizing atmosphere of Modified Sato does not overlap with the oxidizing atmosphere of the claimed invention’s method of production, their role in oxidizing the copper prior to subsequent reduction is the same.
 It is additionally well known to those ordinarily skilled in the art prior to the effective filing date of the claimed invention that using a partial pressure of oxygen in a pre-oxidation step improves the peel strength of a metal-ceramic interface. For example, in Ghasemi et al (Materials and Design 30 (2009) 1098–1102), a pre-oxidation step in a 2 x 10-6 atm oxygen partial pressure under temperatures ranging from 300°C to 400°C was performed on copper strips (pg. 1099, left column , paragraphs 2-3). Following the pre-oxidation step, it is desirable to remove Cu2O from the copper-ceramic interface to improve the strength of the bond (pg. 1100, right column, lines 30-33). Accordingly, a lower oxygen partial pressure heat treatment step can be performed at a higher temperature to promote reduction of the Cu2
Therefore, regarding claim 1, the claimed Cu-containing regions are inherent or obviously present among grain boundaries that form the active material and the solid electrolyte layers of Modified Sato from being produced in substantially the same process. Accordingly, regarding claim 3, the shortest distance between a border of the active material layers or the solid electrolyte layer with the terminal electrode and a Cu-containing region between 0.1 to 50 µm is inherent or obviously present among said grain boundaries. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP § 2112.01.

Regarding claim 2, Modified Sato meets the claim limitations of the all-solid-state lithium ion secondary battery of claim 1. Modified Sato further discloses that the end electrode may additionally contain Ni. In particular, the conductive substance may be an alloy of two metals, for example copper and nickel (Sato pg. 10, paragraph 3).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (JP 2011198692 A) (references herein made with respect to English Machine Translation) in view of Nagata et al. (US 2007/0175020 A1) and further in view of Ghasemi et al. (Materials and Design 30 (2009) 1098–1102)  as applied to claim 1 above, and further in view of Chang et al. (J. Am. Ceram. Soc., 88 [7] 1803–1807 (2005)).

Regarding claim 4, Modified Sato meets the claim limitations of the solid-state lithium ion secondary battery of claim 1 as set forth above. Modified Sato additionally discloses wherein 2(PO4)2 (Material of solid electrolyte, pg. 10, paragraph 7). Modified Sato does not teach a solid electrolyte layer containing the claimed compound represented by Formula (1). 
Chang teaches a solid electrolyte layer composed of Li1.3Al0.3Ti1.7(PO4)2.9(VO4)0.1 (LATPV, abstract). Chang further teaches that LATPV has improved ionic conductivity over its predecessor, LiTi2(PO4)2 (LTP) (pg. 1805, right column, lines 9-10). It would therefore be obvious to one ordinarily skilled in the art prior to the effective filing date of the claimed invention to modify the solid electrolyte layer of Modified Sato such that the chemical compound disclosed by Chang replaces the chemical compound of Sato with a reasonable expectation of success in improving ionic conductivity. When, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art. Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). See MPEP § 2131.03.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (JP 2011198692 A) (references herein made with respect to English Machine Translation) in view of Nagata et al. (US 2007/0175020 A1) and further in view of Ghasemi et al. (Materials and Design 30 (2009) 1098–1102)  as applied to claim 1 above, and further in view of Gozdz et al. (US 2005/0233219).

Regarding claim 5, Modified Sato meets the claim limitations of the solid-state lithium ion secondary battery of claim 1 as set forth above. Modified Sato additionally discloses that 

    PNG
    media_image1.png
    253
    588
    media_image1.png
    Greyscale
Gozdz discloses a non-aqueous lithium secondary battery with fast charge and discharge rate capability and low rate of capacity fade during high rate cycling (paragraph [0003]). Gozdz additionally discloses a thermally stable, transition-metal-doped lithium transition metal phosphate, as described below (paragraph [0063]):

 It would therefore be obvious to one ordinarily skilled in the art prior to the effective filing date of the claimed invention to modify the electrode layers of Modified Sato such that the active material of Gozdz replaces the active materials of Modified Sato with a reasonable expectation of success in providing a thermally stable battery capable of high rate cycling with a low rate of capacity fade. Although the claimed ranges of Formula (2) are not explicitly taught in Gozdz, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). In this .

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (JP 2011198692 A) (references herein made with respect to English Machine Translation) in view of Nagata et al. (US 2007/0175020 A1) and further in view of Ghasemi et al. (Materials and Design 30 (2009) 1098–1102)  as applied to claim 1 above, and further in view of Kitahara et al. (JP 2000311710 A) (references herein made with respect to English Machine Translation).

Regarding claim 6, Modified Sato meets the claim limitations of the solid-state lithium ion secondary battery of claim 1 as set forth above. Modified Sato is silent with respect to the relative density of the solid electrolyte and electrode layers in the battery.
Kitahara discloses a solid electrolyte battery having excellent cycle characteristics, such as charge/discharge rates (para. [0009]). Kitahara additionally discloses a method for manufacturing the solid electrolyte battery such that the relative density of the positive electrode, a solid electrolyte, and a negative electrode becomes 80% or more (para. [0012]). Kitahara teaches that a density of 80% or more, for example 82%, promotes ion conduction and prevents deteriorated cycle performance (para. [0022]). It would have been obvious to one ordinarily skilled in the art prior to the effective filing date of the claimed invention to produce the solid-state battery of Modified Sato so as to produce a relative density of 80% or more, as taught by Kitahara, with a reasonable expectation of success in improving and/or preventing the deterioration of cycle characteristics.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (JP 2011198692 A) (references herein made with respect to English Machine Translation) in view of Nagata et al. (US 2007/0175020 A1) and further in view of Ghasemi et al. (Materials and Design 30 (2009) 1098–1102) as applied to claim 2 above, and further in view of Inaba et al. (US 2016/0143145 A1).

Regarding claim 7, Modified Sato meets the claim limitations of the solid state battery of claim 2 as set forth above. Modified Sato accordingly discloses wherein the conductive material in the terminal electrode may be an alloy of two or more metals, including Cu and Ni (pg. 10, para. 3). In one embodiment, Sato teaches a conductive material formed of Ag and Pd in a 70:30 volume ratio (Example 1, pg. 13). Sato fails to provide details regarding the mass percentage of an alloy comprised of Cu and Ni.

Inaba teaches an electrical device comprised of an outer electrode having a sufficient soldering property [0004]. Inaba further teaches wherein the outer electrode is comprised of a conductive powder, a Cu-Zn-Ni alloy powder [0005]. The alloy is comprised of 60 to 96 weight percent Cu, 1 to 30 weight percent Ni, and 3 to 12 weight percent Zn [0018]-[0020]. 

It would therefore be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to substitute the Ag-Pd conductive powder of Sato for the Cu-Zn-Ni powder of Inaba with a reasonable expectation of success in providing a suitably conductive powder for the terminal electrode. It is obvious to one of ordinary skill in the art to substitute one known art element for another when the substitution yields no more than predictable results. See MPEP 2143(I)(B). Modified Sato therefore reads on the claim limitation “ wherein an amount of Ni contained in the terminal electrode is 0.4 to 12.0% by mass” because the ratio disclosed by Inaba, 1 to 30% overlaps with the claimed range. The Courts have held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See MPEP 2144.05(I).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (JP 2011198692 A) (references herein made with respect to English Machine Translation) in view of Nagata et al. (US 2007/0175020 A1) and further in view of Ghasemi et al. (Materials and Design 30 (2009) 1098–1102) as applied to claim 1 above and further in view of Sato et al. (US 2015/0333330 A1) (referenced herein as Sato ‘330).

Regarding claim 8, Modified Sato meets the claim limitations of the solid state battery of claim 1 as set forth above. Sato further discloses wherein the positive active material, which is included in the positive end terminal electrode, may be a number of materials such as lithium titanium composite oxides, lithium vanadium oxides, and lithium phosphates having an olivine structure (pg. 9, para. 1). Sato fails to disclose wherein the active material selected is LiVOPO4 or LiTi2(PO4)3.

Sato ‘330 teaches a lithium ion secondary battery including terminal electrode formed on the end faces of a stacked body [0065]. Sato ‘330 further teaches wherein a positive electrode active material may be selected from LiVOPO4 and Li3V2(PO4)3 [0015]. It would therefore be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to select LiVOPO4 as the positive electrode active material in the battery of Modified .

Response to Arguments
Applicant's arguments filed 28 December 2021 have been fully considered but they are not persuasive. 
Applicant argues with respect to claim 1 that one of ordinary skill in the art would not have combined Sato, Nagata, and Ghasemi without present disclosure as a guide (pg. 6, para. 4). The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Sato teaches that strong bonding is obtained, as Applicant notes, but the teachings of Nagata and Ghasemi suggest further improved bonding and cycle characteristics may be obtained via multiple heating steps, with respect to Nagata, and with modifying oxygen partial pressures in the atmosphere, with respect to Nagata and Ghasemi.
Applicant additionally argues that one of ordinary skill in the art would not modify the active material composition of the terminal electrode to be less than the newly amended 2% by mass of claim 1 because it would render the electrode unsatisfactory for its intended purpose (pg. 7, para. 3). However, while Sato teaches a preferred range of 90:10 to 40:60 of conductive .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin C King whose telephone number is (571)272-1750. The examiner can normally be reached Monday - Friday: 7:30am - 4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew T Martin can be reached on (571) 270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.K./Examiner, Art Unit 1728 

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728